J-S08045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    KIM LEE MCMULLEN                           :
                                               :
                       Appellant               :
                                               :
                                               :
    KIM MCMULLEN                               :
                                               :
                       Appellant               :
                                               :   No. 1269 MDA 2021
                v.                             :
                                               :
    JOHN E. WETZEL, SECRETARY OF               :
    CORRECTIONS                                :

           Appeal from the PCRA Order Entered September 17, 2021
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                 No(s): 2021-00907, CP-31-CR-0000150-1990


BEFORE:       BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                          FILED: MARCH 15, 2022

        Kim Lee McMullen (Appellant) appeals pro se from the order entered in

the Huntingdon County Court of Common Pleas, dismissing his petition for a

writ of habeas corpus. Appellant seeks relief from his 1999 jury conviction of

murder in the second degree.1 The court construed his petition as a serial




____________________________________________


1   18 Pa.C.S. § 2502(b).
J-S08045-22


Post Conviction Relief Act2 (PCRA) petition, and dismissed it as untimely filed.

We affirm.

                            I. Prior Procedural History

        The PCRA court observed: the underlying petition is “the latest salvo[ ]

in [Appellant’s] decades-long battle to convince a court . . . to disregard the

concept of finality of judgment and allow him to . . . relitigate claims he

believes will . . . overcome his conviction for second-degree murder.” PCRA

Ct. Op., 9/17/21, at 1-2. This matter has generated at least four appeals

before this Court, as well as petitions for relief in the Pennsylvania Supreme

and Commonwealth Courts and the federal courts.

        On December 8, 1990, Appellant was found guilty by a jury of second-

degree murder and burglary.3 On direct appeal, his burglary conviction was

upheld but his second-degree murder conviction was vacated and remanded

for a new trial. Commonwealth v. McMullen, 681 A.2d 717 (Pa. 1996).4

Appellant then filed a motion to dismiss the homicide charge on double

jeopardy grounds. The trial court denied this motion, and this Court affirmed.

Commonwealth v. McMullen, 721 A.2d 370 (Pa. Super. 1998).


____________________________________________


2   42 Pa.C.S. §§ 9541-9546.

3   18 Pa.C.S. § 3502.

4The Pennsylvania Supreme Court affirmed in part and reversed in part this
Court’s decision, which was published at Commonwealth v. McMullen, 616
A.2d 14 (Pa. Super. 1992).


                                           -2-
J-S08045-22


       On February 19, 1999, following a second jury trial, Appellant was again

found guilty of second-degree murder.            He received a sentence of life

imprisonment. Appellant took a direct appeal, again raising a double jeopardy

claim. This Court affirmed the judgment of sentence, and our Supreme Court

denied allowance of appeal on September 27, 2000.           Commonwealth v.

McMullen, 745 A.2d 683 (Pa. Super. Feb. 14, 2000), appeal denied, 187 MDA

2000 (Pa. Sept. 27, 2000).

       Appellant filed a timely, first PCRA petition on November 27, 2000, again

raising a double jeopardy argument, as well as claims of trial counsel’s

ineffective assistance.      Following an evidentiary hearing, the PCRA court

denied relief. This Court affirmed on appeal. Commonwealth v. McMullen,

389 MDA 2004 (unpub. memo.) (Pa. Super. Jan. 13, 2005), appeal denied,

125 MAL 2005 (Pa. Nov. 23, 2005).5


____________________________________________


5 Subsequently, Appellant filed petitions for writ of habeas corpus in federal
court, which were unsuccessful. See In re McMullen, 559 U.S. 1091 (2010);
McMullen v. Tennis, 2006 WL 3437314 (M.D.Pa. Nov. 29, 2006), aff’d, 562
F.3d 231 (3d Cir. 2009), cert. denied, 558 U.S. 833 (2009).

      In June of 2017, Appellant sought, in the Pennsylvania Commonwealth
Court, “an order authorizing him to file a petition for writ of habeas corpus in
the trial court to raise issues that fall outside the PCRA.” McMullen v.
Commonwealth, 263 MD 2017 (order) (Pa. Cmwlth. Jul. 19, 2017), aff’d, 46
MAP 2017 (order) (Pa. Apr. 26, 2018). The Court denied the petition.

      Finally, we note that on March 29, 2021, the Pennsylvania Supreme
Court denied a petition filed by Appellant for a writ of mandamus. McMullen
v. Hungtindon Court of Common Pleas, 178 MM 2020 (order) (Pa. Mar. 9,
2021).


                                           -3-
J-S08045-22


      Fourteen years later, on May 17, 2019, Appellant filed a petition for a

writ of habeas corpus, raising claims of ineffective assistance of counsel and

a double jeopardy violation. The trial court found the PCRA subsumed these

claims, and dismissed the petition as time-barred. Appellant appealed to this

Court, arguing “the PCRA did not provide him a meaningful opportunity for

review of his claims.” McMullen v. Superintendent, SCI Somerset, 690

MDA 2020 (unpub. memo. at 2) (Pa. Super. Mar. 1, 2021).              This Court

affirmed, concluding Appellant cannot “rely on a writ of habeas corpus to

revive a claim that is otherwise time-barred under the PCRA,” and furthermore

that “Appellant has had a full opportunity to litigate his claims.” Id. at 4.

                      II. Petitions for Habeas corpus

      On July 1, 2021, Appellant filed a petition for a writ of habeas corpus,

at trial docket CP-31-CV-866-2021, with the caption, McMullen v. Secretary

of Corrections. The PCRA court referred to this petition as the “866 Petition.”

PCRA Ct. Op., 9/17/21, at 1. This petition did not refer to any facts or issues

specific to his case, but rather presented a general question of law: whether

the Pennsylvania courts’ “interpretation” — that the PCRA’s time limits are

jurisdictional in nature — violates due process. Appellant also argued that the

PCRA time limits abridge a defendant’s right to PCRA counsel.

      Five weeks later, on August 9, 2021, Appellant filed a second petition

for a writ of habeas corpus, which was docketed at CP-31-CV-907-2021, with

the caption McMullen v. John E. Wetzel, Secretary of Corrections. The


                                      -4-
J-S08045-22


PCRA court referred to this petition as the “907 Petition.”       PCRA Ct. Op.,

9/17/21, at 1. This petition raised the same challenges to the PCRA’s time

limits. It further averred:

       [T]rial counsel’s unreasonable and prejudicial inactions[,] to
       present the Superior Court with well documented argument and
       case law that forbids any person acting as judge and prosecutor
       [sic], caused the structural error to be waived.

             And in light of the facts that, (1) the pretrial structural
       error issue was the sole reason a second prosecution occurred;
       (2) the PCRA was [Appellant’s] first opportunity of right to pursue
       reinstatement of the constitutional right to effective assistance of
       counsel waived during direct review [sic] . . . .

       . . . [W]hen PCRA counsel failed within a 38 month period to raise
       trial counsel’s ineffectiveness with respect to the underlying
       structural error to avoid the claim being waived again while the
       initial PCRA was pending at the trial court level, [Appellant]
       asserts he was entitled to file a serial petition under the statutory
       right to challenge the effectiveness of collateral counsel,
       notwithstanding any judicial interpretation of the PCRA to the
       contrary.

Appellant’s Writ of Habeas Corpus, 8/9/21, at 4-5 (paragraph break and

emphases added). Appellant provided no explanation of what the “structural

error” was, nor identified what actions by which prior attorney constituted

ineffective assistance.6 See Commonwealth v. Mason, 130 A.3d 601, 618

(Pa. 2015) (“[To] overcome [the presumption that counsel is effective,] a

PCRA petitioner must plead and prove that: (1) the legal claim underlying the


____________________________________________


6 The PCRA court explained that Appellant was represented by four different
attorneys between his arraignment in 1990 and his first PCRA petition in 2005.
PCRA Ct. Op., 11/30/21, at 3.


                                           -5-
J-S08045-22


ineffectiveness claim has arguable merit; (2) counsel’s action or inaction

lacked any reasonable basis designed to effectuate petitioner’s interest; and

(3) counsel’s action or inaction resulted in prejudice to petitioner.”). Neither

petition pleaded any PCRA timeliness exception.              See 42 Pa.C.S. §

9545(b)(1)(i)-(iii).

      On September 17, 2021, the PCRA court issued the underlying order,

along with an opinion. First, it found both of Appellant’s petitions fell “squarely

within the scope” of the PCRA. PCRA Ct. Op., 9/17/21, at 2. The court also

found the petitions “make the same basic argument” and thus, in the interest

of judicial economy, transferred both petitions to Appellant’s criminal docket,

CP-31-CR-150-1990 (Docket 150-1990). Id. Nevertheless, the court also

granted Appellant’s petition, filed in the interim, to withdraw the 866 Petition.

      The PCRA court then concluded Appellant’s 907 Petition was untimely

under the PCRA’s timeliness requirements. The court “summarily” dismissed

the petition under Pa.R.Crim.P. 907(1), without 20 days’ notice, finding the

petition was duplicative or derivative of prior claims, which have been

addressed and dismissed by the courts “on multiple occasions.”              Order,

9/17/21, at 2. See Pa.R.Crim.P. 907(1), cmt. (PCRA court may summarily

dismiss a petition in certain limited cases: (1) if it determines the petition is

patently frivolous and without record support, or the facts alleged would not,

even if proven, entitle the defendant to relief; or (2) if the court determines




                                       -6-
J-S08045-22


that a previous petition involving the same issue was determined adversely to

the defendant).

                         III. Notice of Appeal & Walker

       We note the PCRA court’s order listed all three docket numbers: 866,

907, and 150-1990. Appellant filed one timely notice of appeal, which listed

the 907 and 150-1990 docket numbers.7

       Upon initial review, this Court issued a per curiam rule on Appellant to

show cause why this appeal should not be quashed pursuant to Walker. See

Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (“[W]here a single

order resolves issues arising on more than one docket, separate notices of

appeal must be filed for each case.”), overruled in part, Commonwealth v.

Young, 265 A.3d 462, 477 (Pa. Dec. 22, 2021) (reaffirming that Pa.R.A.P.

341 requires separate notices of appeal when single order resolves issues

under more than one docket, but holding Pa.R.A.P. 902 permits appellate

court to consider appellant’s request to remediate error when notice of appeal

is timely filed). Appellant filed a response, and this Court discharged the rule,

but referred this Walker issue to the merits panel.

       Upon review, we decline to quash under Walker. Although the PCRA

court’s order listed two docket numbers, we reiterate that the same order also



____________________________________________


7 The PCRA court did not require a Pa.R.A.P. 1925(b) statement of errors
complained of on appeal.


                                           -7-
J-S08045-22


stated that Appellant’s two petitions — 866 and 907 — are transferred to the

criminal docket, Docket 150-1990.              PCRA Ct. Op., 9/17/21, at 2, 10.

Accordingly, we deem the extraneous docket number (907), in the court’s

caption, was merely a typographical error. We emphasize there was in fact

no order entered at Docket 907, as the PCRA court had specified the 907

Petition was transferred to the criminal docket. See id.8

          IV. Dismissal of Appellant’s Petition under the PCRA

       In his pro se brief, Appellant raises the following issues:

       1. Did the trial court err as a matter of law when it dismissed
       [A]ppellant’s lawsuit on the grounds of untimeliness without
       recognizing that [he] enjoyed a statutory right to challenge the
       ineffectiveness of collateral counsel?

       2. Did the trial court err when it departed from the standard of
       fairness, right and justice when it failed to acknowledge the
       Lawson[9] miscarriage of justice standard for enforcing the right
       to challenge the effectiveness of collateral counsel?

       3. Should this Honorable Court acknowledge that [A]ppellant
       should have been afforded a “Notice Order” regarding substantial



____________________________________________


8 See Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super. 2020)
(“[W]e may overlook the requirements of Walker where, as here, a
breakdown occurs in the court system, and a defendant is misinformed or
misled regarding his appellate rights.”).

9 See Commonwealth v. Lawson, 549 A.2d 107 (Pa. 1988). Lawson held
that a second post-conviction petition could be entertained upon “a strong
prima facie showing . . . that a miscarriage of justice may have occurred.” Id.
at 112. However, Lawson predated the 1995 amendments to the PCRA,
which added the jurisdictional time bar. Accordingly, Lawson is no longer
binding authority.


                                           -8-
J-S08045-22


        contradictions between common law right to counsel and the
        timeliness pitfall of Com. v. Banks[10?]

        4. Should this Honorable Court acknowledge that the government
        has interfered with [A]ppellant’s enforceable right to challenge the
        ineffectiveness of collateral counsel?

Appellant’s Brief at 6 (unpaginated).11

        “Our review of a PCRA court’s decision is limited to examining whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.”         Mason, 130 A.3d at 617

(citations omitted). We address Appellant’s various arguments seriatim.

        First, Appellant asserts the PCRA’s jurisdictional time bar abridges both

due process and a defendant’s right to PCRA counsel.                However, the

Pennsylvania Supreme Court has rejected similar claims:

        [I]n the context of the jurisdictional timeliness restrictions on the
        right to bring a PCRA petition, see 42 Pa.C.S. § 9545(b), the
        constitutional nature of a collateral claim does not overcome the
        legislature’s restrictions on collateral review.         See . . .
        Commonwealth v. Peterkin, . . . 722 A.2d 638, 643 n.5 (Pa.
        1998) (rejecting an attack on the PCRA’s time restrictions on due
        process grounds despite the constitutional nature of the claim).
____________________________________________


10 Appellant provides no citation for this “Com. v Banks” case; it appears he
may be referring to Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021),
discussed infra. In any event, he suggests a procedure whereby a court
would issue, either before or after the dismissal of a PCRA petition, “a Notice
Order,” informing a petitioner of their right at that time to challenge PCRA
counsel’s ineffectiveness. Appellant’s Brief at 16 (unpaginated). Appellant
refers to a “notice order” several times in this context. See id. at 16, 17. We
point out he does not raise any challenge to the PCRA court’s dismissal of his
petition without 20 days’ notice. See Pa.R.Crim.P. 907.

11   We deem the cover page of Appellant’s brief as “page 1.”


                                           -9-
J-S08045-22



Commonwealth v. Turner, 80 A.3d 754, 767 (Pa. 2013) (some citations

omitted). “While a PCRA petitioner does not have a Sixth Amendment right

to assistance of counsel during collateral review, this Commonwealth, by way

of procedural rule, provides for the appointment of counsel during a prisoner’s

first petition for post conviction relief. Pa.R.Crim.P. 904[.]” Commonwealth

v. Haag, 809 A.2d 271, 282 (Pa. 2002) (some citations omitted).

       Next, we do not disturb the PCRA court’s finding that Appellant’s instant

907 Petition falls under the ambit of the PCRA.        As this Court stated in

Appellant’s prior PCRA appeal, “[u]nless the PCRA cannot provide a remedy,

it subsumes the writ of habeas corpus. Commonwealth v. Taylor, 65 A.3d

462, 465-66 (Pa. Super. 2013).” McMullen, 690 MDA 2020 (unpub. memo.

at 2-3). “Phrased differently, a defendant cannot escape the PCRA time-bar

by titling his petition or motion as a writ of habeas corpus.” Taylor, 65 A.3d

at 466 (footnote omitted).

       Furthermore, we agree with the PCRA court that Appellant’s petition is

untimely under the PCRA filing requirements.12 As stated above, the petition


____________________________________________


12 On direct appeal following Appellant’s retrial second-degree murder
conviction, the Pennsylvania Supreme Court denied allowance of appeal on
September 27, 2000. For PCRA purposes, Appellant’s judgment of sentence
became final 90 days thereafter, on December 26, 2000, when the time for
seeking certiorari with the United States Supreme Court expired. See 42
Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R.13. Appellant then generally had one
year, or until December 26, 2001, to file a PCRA petition. See 42 Pa.C.S.
(Footnote Continued Next Page)


                                          - 10 -
J-S08045-22


did not invoke any timeliness exception, nor plead any facts or claims from

which we may construe a timeliness exception. Although the petition made

several vague references to a “structural error,” it did not explain what this

“structural error” was, nor what action by trial or direct appeal counsel

allegedly deprived him of effective assistance. See Appellant’s Writ of Habeas

Corpus at 4-5. To the extent the structural error related to his double jeopardy

claim, that issue has been addressed by the trial court and this Court multiple

times. See 42 Pa.C.S.A. §§ 9543(a)(3) (prohibiting PCRA relief for previously

litigated claims), 9544(a)(2) (a claim is previously litigated if it has been

decided by the highest court in which the petitioner could have had review as

of right).

       Finally, we note Appellant’s brief addresses new issues not included in

his 907 Petition.      See, e.g., Appellant’s Brief at 14 (addressing Section

9545(b)(1) & (4)), 20 (Commonwealth and trial court colluded when, prior to

second jury trial, Commonwealth filed a petition for exhumation of the victim’s

body, but did not serve Appellant with the petition until after the autopsy).

These issues are waived for our review. See Commonwealth v. Bedell, 954

A.2d 1209, 1216 (Pa. Super. 2008) (claims not raised in PCRA court are

waived and cannot be raised for first time on appeal).



____________________________________________


§ 9545(b)(1). Appellant filed the instant petition for a writ of habeas corpus
19 years thereafter, on August 9, 2021.


                                          - 11 -
J-S08045-22


                                     V. Bradley

      At this juncture, we address the Pennsylvania Supreme Court’s October

2021 decision in Bradley, which was issued after Appellant filed the notice of

appeal.   Both the PCRA court’s Pa.R.A.P. 1925(a) opinion and Appellant’s

appellate brief address Bradley. In Bradley, the Court concluded: “[A] PCRA

petitioner may, after a PCRA court denies relief, and after obtaining new

counsel or acting pro se, raise claims of PCRA counsel’s ineffectiveness at the

first opportunity to do so, even if on appeal.”     Bradley, 261 A.3d at 401

(footnote omitted).

      Although “a new rule of constitutional law is generally retrospectively

applicable . . . to cases pending on direct appellate review[,]” “a new

constitutional rule of criminal procedure [generally] does not apply . . . to

convictions   that    were   final   when   the   new   rule   was   announced.”

Commonwealth v. Washington, 142 A.3d 810, 813 (Pa. 2016) (citations

omitted). As the present appeal lies from the denial of PCRA relief, rather

than from the judgment of sentence, Bradley is not applicable. See id.

      In any event, we note Bradley would not apply to the facts presented.

The Pennsylvania Supreme Court “granted allocatur to consider whether the

current process for the enforcement of the right to effective counsel in a first

PCRA proceeding is adequate[.]”         Bradley, 261 A.3d at 386 (emphasis

added).   As the PCRA pointed out, Bradley “did not hold that claims of

ineffective assistance of PCRA counsel are excluded from the PCRA’s time bar,


                                       - 12 -
J-S08045-22


as had been advocated by” the Bradley defendant.           See PCRA Ct. Op.,

11/30/21, at 5-6 (footnote omitted). We agree. As we have addressed above,

the instant petition was untimely filed.

         Furthermore, Appellant misconstrues Bradley.      He avers Bradley

“acknowledged another approach, not applicable to the facts of Bradley [sic],

for the enforcement of the right to challenge the ineffectiveness of PCRA

counsel.” Appellant’s Brief at 15. He avers “the Bradley Court left open a

door for [him] to raise the controversy [sic].” Id. at 15. “Appellant argues

he should have been provided an opportunity to challenge the ineffectiveness

of PCRA counsel at the earliest possible point, which in this case would have

been after the Supreme Court denied allowance of appeal,” following the

Superior Court’s 2005 direct appeal affirmance for his retrial conviction. Id.

at 16.

         In Bradley, the defendant, represented by PCRA counsel, filed a timely

PCRA petition. Bradley, 261 A.3d at 384. On appeal from the denial of that

petition, the defendant sought to raise a claim that his PCRA counsel was

ineffective. Id. at 385. The Supreme Court addressed whether a petitioner

could, at this stage of the proceedings, bring a claim of PCRA counsel’s

ineffectiveness. Id. at 401 (footnote omitted).

         Here, Appellant’s underlying petition was filed pro se.    He is not

presently raising a new claim, on appeal, that the attorney who filed the

petition rendered ineffective assistance — there was no such attorney.


                                      - 13 -
J-S08045-22


Accordingly, Bradley is not applicable. Furthermore, to the extent Appellant

avers prior PCRA counsel was ineffective — 20 years ago, for his first PCRA

petition — Appellant presents no discussion: (1) why he could not previously

raise that counsel’s ineffectiveness; and again (2) what conduct constituted

ineffective assistance. See Mason, 130 A.3d at 618 (listing three prongs of

an ineffectiveness claim).

                              VI. Conclusion

      For the foregoing reasons, we conclude the PCRA court did not abuse its

discretion in dismissing Appellant’s petition for a writ of habeas corpus as

untimely filed under the PCRA timeliness requirements.     See 42 Pa.C.S. §

9545(b)(1); Mason, 130 A.3d at 617.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/15/2022




                                   - 14 -